Citation Nr: 0007556	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.

2.  Entitlement to service connection for a chronic right 
knee disability.

3.  Entitlement to service connection for a chronic upper 
respiratory infection secondary to exposure to paint spray, 
claimed as lead paint poisoning.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

Although not apparently documented, the RO has recognized the 
veteran as having served on active duty from late July until 
mid-December 1973.  Medical records imply that he received an 
administrative separation due to a character and behavior 
disorder which precluded the award of a necessary security 
clearance.  He also has been presumed to have had a period of 
Reserve training duty for several weeks in 1980.  

This is an appeal from a January 1998 rating action by the 
Louisville, Kentucky RO, which denied entitlement to service 
connection for a low back disability, including degenerative 
joint disease, a right knee disability and an upper 
respiratory infection secondary to paint spray, claimed as 
lead paint poisoning.  In November 1998 the veteran testified 
at a hearing before a member of the Board of Veterans' 
Appeals (Board) sitting at the regional office.  The case is 
now before the Board for appellate consideration.


FINDINGS OF FACT

1.  During active service, in December 1973, the veteran 
injured his low back while lifting.  

2.  Chronic low back disabilities, including intervertebral 
disc disease and osteoarthritis, were initially medically 
reported many years following the veteran's separation from 
service.

3.  In February 1980 during Reserve training duty, the 
veteran slipped on ice and sustained a contusion of his right 
knee.  

4.  A chronic right knee disability was initially medically 
reported many years following the completion of the veteran's 
training duty.  

5.  In November 1973 during active duty the veteran 
complained of a sore throat, headaches and congestion after 
spray painting.  The impression was upper respiratory 
infection secondary to spray painting.  No residual 
disability attributable to the episode has been medically 
demonstrated subsequent to service.  

6.  The low back, right knee and upper respiratory disorders 
noted during service represented acute and transitory 
disorders that resolved with treatment, leaving no residual 
disability.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for a 
chronic low back disability, chronic right knee disability 
and chronic upper respiratory infection secondary to exposure 
to paint spray, claimed as lead paint poisoning.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(c), 3.307, 3.309 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claims are not well grounded.  

I.  Background

The veteran's service medical records pertaining to his 
period of active service reflect that he was seen in October 
1973 complaining of a sore throat for two weeks.  The 
impression was viral upper respiratory infection.  In 
November 1973 he was again seen for complaints of a sore 
throat, headache and congestion.  He had been spray painting 
the previous day.  Examination of the ears, throat and 
sinuses was within normal limits.  The recorded impression 
was upper respiratory infection secondary to spray painting.  
He was prescribed Actifed and Aspirin.  On December 12, 1973 
he was again seen for symptoms which were attributed to an 
upper respiratory infection, but were not related to spray 
painting.  

The veteran was seen on December 7, 1973 with a complaint of 
low back pain after lifting heavy loads.  Physical 
examination showed a normal range of motion with 
paravertebral muscle spasm.  There was no radiculopathy and 
no motor or sensory changes.  There was palpable pain in the 
paravertebral muscles.  The impression was low back pain of 
muscular origin.  Parafon Forte was prescribed and he was 
also to perform Williams' exercises.  

When the veteran was examined for separation from military 
service on December 13, 1973, he denied that he then had, or 
had ever had, recurrent back pain.  He did complain of having 
had frequent colds in service.  These were not related to 
spray painting and no treatment was required.  On the medical 
examination report clinical evaluation of the mouth and 
throat, spine and lower extremities was reported to be 
normal.  The nasal mucosa were specifically found to be 
normal.

The veteran was afforded a physical examination for the Air 
Force Reserve in September 1979.  He indicated on a medical 
history form that he did not have and had never had ear, nose 
or throat trouble or recurrent back pain.  On the medical 
examination report, clinical evaluation of the mouth and 
throat, spine and lower extremities was normal. 

Service medical records apparently generated during a period 
of Reserve training duty reflect that he was seen on February 
29, 1980 after slipping on ice and falling on the side of his 
right knee.  There was tenderness to palpation over the 
lateral aspect of the right knee.  There was no redness or 
swelling.  He had a good range of 

motion but with some discomfort.  An X-ray study of the knee 
did not reflect any significant abnormality.  The assessment 
was contusion of the right knee.  On a March 4, 1980 follow-
up examination there was still mild tenderness over the 
lateral aspect of the right knee.  There was a good range of 
motion of the knee without pain.  The contusion was evaluated 
as resolved and he was returned to unlimited duty.  

The veteran's initial claim for VA disability benefits was 
submitted in August 1997.  He referred to a back problem in 
1973; a knee condition in 1980; and lead paint poisoning in 
1973.  

The regional office later received VA outpatient treatment 
records reflecting that the veteran was observed and treated 
for various conditions during 1996 and 1997.  He was seen in 
August 1996 and complained of chest pain.  The assessment was 
atypical chest pain--intercostal myositis.  He was also seen 
with a complaint of increasing knee pain.  It was stated that 
he had had an injury a long time previously but had no recent 
injury.  Examination of the right knee showed mild effusion 
and tenderness.  The assessment was knee pain secondary to an 
old injury.  

During the course of the November 1998 Board hearing, the 
veteran related that he had sustained an injury to his low 
back during Reserve training duty and had continued to have 
back problems ever since that time.  He had been treated by a 
physician about three months after his discharge but he had 
attempted to obtain medical records from him and the records 
were not available.  He had had surgery for his back in 1986 
by Dr. Tibbs.  During his active service he had slipped on 
ice and injured his right knee.  He continued to have 
problems with the knee but they were not very bad and he 
simply took Aspirin for the knee condition.  He had done some 
spray painting during service and had been told at the VA 
medical center that he might have emphysema.  He also had 
bronchitis.  No doctor had ever made a connection between the 
spray painting and the emphysema and bronchitis.  

In December 1998 the veteran submitted a number of private 
medical records.  He waived initial consideration of the 
records by the regional office.  

The private medical records reflect that the veteran was seen 
on numerous occasions from 1975 to 1992 for various 
conditions.  In August 1975 he was treated for low back pain 
following a truck accident.  In August 1982 he complained of 
severe low back pain and the diagnosis was recurrent 
herniated disc.  In March 1983 he complained of chest 
discomfort which was evaluated as probable costochondritis.  
In an October 1985 statement Phillip A. Tibbs, M.D. indicated 
that the veteran had sustained a work-related injury in which 
he had fallen halfway through a manhole, sustaining a strain 
of his back in December 1976.  In May 1985 he had had an 
increase of pain with radiation of pain down his extremities.  
Various findings were recorded on physical examination.  A 
lumbar spine series showed the presence of a moderately 
severe disc disease at L4-L5.

When he was seen in August 1986 he had apparently had surgery 
about three months previously by Dr. Tibbs.  He reported 
marked pain down his leg and low back.  When he was seen in 
April 1987, there was evidence of probable costochondritis 
with pain and discomfort on palpation of the chest.  He was 
seen on several occasions from 1988 to 1992 with complaints 
of low back pain.  In a January 1988 statement, Ronald N. 
Ross, D.O. indicated that the veteran had been a patient of 
his for about 6 years.  He stated that the veteran had a 
history of discogenic disease and osteoarthritis.  The 
veteran was seen in October 1990 for a sore throat.  When he 
was seen in April 1995 examination of the lungs showed a few 
wheezes and rhonchi.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Where a veteran served ninety (90) days or more during a 
period of war and osteoarthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the veteran's service medical records 
pertaining to his period of active military service reflect 
that he was seen in December 1973 with a complaint of low 
back pain after lifting.  Physical examination showed some 
paravertebral muscle spasm and pain involving the 
paravertebral muscles.  However, there was a normal range of 
motion of the back and there was no radiculopathy.  The 
impression was low back pain of muscular origin.  However, on 
his separation examination a few days there was no clinical 
finding of a low back problem, and he denied having, or ever 
having had, recurrent back pain.  The veteran was treated for 
low back problems in August 1975; however, that treatment 
followed his involvement in a truck accident and when he was 
afforded an examination for the Reserves in September 1979 no 
chronic back disorder was reported on clinical evaluation.  
Thereafter, he did receive treatment for chronic low back 
problems, diagnosed as a herniated intervertebral disc and 
osteoarthritis during the 1980's and eventually had surgery 
performed by a private physician.  However, this treatment 
was several years following his discharge from active 
military service, and no back problem related to his reserve 
service has been claimed.  Thus, the current record does not 
establish a well grounded claim for service connection for a 
low back disability.  The record indicates that the veteran's 
inservice low back condition represented an acute and 
transitory disorder that resolved with treatment, leaving no 
residual disability and bearing no relationship to the 
chronic low back disabilities initially medically 
demonstrated many years after active service.  

With regard to the veteran's claim for service connection for 
a chronic right knee disability, records from an apparent 
period of Reserve training duty reflect that he sustained an 
injury to the right knee in February 1980 after slipping on 
ice.  However, physical examination showed no redness or 
swelling and he had a good range of motion of the knee 
although with some discomfort.  An X-ray study of the knee 
did not reflect any fracture or other abnormality.  The 
condition was diagnosed as a contusion, a condition that 
normally resolves with treatment, and he was returned to 
unlimited duty after 5 days.  The initial post service 
medical record of problems with his right knee was many years 
after his separation from service, and no medical opinion 
relating any current problem to the injury in service is of 
record.    The Board can only conclude that the claim is 
simply not well grounded.  The injury to the right knee was 
clearly acute and transitory in nature and resolved, leaving 
no residual disability and bearing no relationship to his 
current right knee condition.

The veteran's service medical records pertaining to his 
period of active service reflect that he was seen on several 
occasions for complaints involving the upper respiratory 
tract.  In November 1973 he had complaints of a sore throat, 
headaches and congestion after he had been spray painting the 
previous day.  The impression was upper respiratory infection 
secondary to the spray painting.  However, when he was 
examined for separation from active service in December 1973, 
clinical evaluation of the mouth and throat was reported to 
be normal.  Clinical evaluation of the mouth and throat was 
also reported to be normal on the Reserve examination in 
September 1979.  The private medical records submitted by the 
veteran reflect that when he was seen in April 1995 there was 
wheezing and rhonchi.  The veteran has maintained that he was 
told by VA physicians that he might have emphysema and has 
indicated that he also has bronchitis.  However, the veteran 
also conceded at the Board hearing that no doctor had ever 
indicated to him that there was any relationship between the 
episode of spray painting and his current respiratory 
difficulties, and no one has reported anything remotely 
associated with lead paint poisoning.  Absent any medical 
opinion reflecting a nexus between the episode in service and 
the reported current diagnoses, this claim is also simply not 
well grounded.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion, or other 
independent evidence which supports his claim for service 
connection for the claimed disorders.  There is no indication 
of any medical link between his current low back, right knee 
and respiratory disorders and the conditions for which he was 
treated during his military service.  Given the evidence that 
is of record, the claims for service connection for a chronic 
low back disability, a chronic right knee disability and a 
chronic upper respiratory infection secondary to paint spray 
exposure (claimed as lead paint poisoning) may not be 
considered well grounded.  Since the claims are not well 
grounded, they must accordingly be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 
384 (1995).  



ORDER

Entitlement to service connection for a chronic low back 
disability, a chronic right knee disability and a chronic 
upper respiratory infection secondary to spray paint, claimed 
as lead paint poisoning is not established.  The appeal is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 


